Order entered March 14, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-00130-CV

                    KELLEY|WITHERSPOON, LLP, ET AL., Appellants

                                                 V.

               ARMSTRONG INTERNATIONAL SERVICES, INC., Appellee

                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC-11-01907-E

                                             ORDER
       Before the Court is appellee’s March 5, 2014 motion for an extension of time to file a
notice of cross-appeal. The trial court’s judgment was signed on November 19, 2013. Because a
timely motion for new trial was filed, the notice of appeal was due on February 17, 2014. See
TEX. R. APP. P. 26.1(a). Appellants filed their notice of appeal on February 3, 2014. An appellee
may file a notice of cross-appeal by the deadline for filing a notice of appeal or within fourteen
days after the first notice of appeal is filed. See TEX. R. APP. P. 26.1(d). An extension of time to
file a notice of appeal may be granted if a party files, within fifteen days of the deadline, a notice
of appeal along with an extension motion. See TEX. R. APP. P. 26.3. Pursuant to these rules, the
last day for appellee to file a notice of cross-appeal was March 4, 2014. Appellee filed its notice
of cross-appeal on March 5, 2014. Accordingly, we DENY appellee’s motion.

                                                        /s/   ADA BROWN
                                                              JUSTICE